
	
		I
		111th CONGRESS
		1st Session
		H. R. 84
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Ms. Ginny Brown-Waite of
			 Florida introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to establish
		  standards of access to care for veterans seeking health care from the
		  Department of Veterans Affairs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Timely Access to Health Care
			 Act.
		2.Standards for
			 access to care
			(a)Required
			 Standards for Access to CareSection 1703 of title 38, United
			 States Code, is amended by adding at the end the following new
			 subsection:
				
					(e)(1)For a veteran seeking
				primary care from the Department, the standard for access to care, determined
				from the date on which the veteran contacts the Department seeking an
				appointment until the date on which a visit with a primary-care provider is
				completed, is 30 days.
						(2)(A)The Secretary shall
				prescribe an appropriate standard for access to care applicable to waiting
				times at Department health-care facilities, determined from the time at which a
				veteran’s visit is scheduled until the time at which the veteran is seen by the
				provider with whom the visit is scheduled.
							(B)The Secretary shall periodically
				review the performance of Department health-care facilities compared to the
				standard prescribed under subparagraph (A). The Secretary shall submit to the
				Committees on Veterans’ Affairs of the Senate and House of Representatives an
				annual report providing an assessment of the Department’s performance in
				meeting that standard.
							(3)Effective on the first day of the
				first fiscal year beginning after the date of the enactment of this section,
				but subject to paragraph (4), in a case in which the Secretary is unable to
				meet the standard for access to care applicable under paragraph (1) or (2), the
				Secretary shall, or with respect to a veteran described in section 1705(a)(8)
				of this title may, use the authority of subsection (a) to furnish health care
				and services for that veteran in a non-Department facility. In any such
				case—
							(A)payments by the Secretary may not
				exceed the reimbursement rate for similar outpatient services paid by the
				Secretary of Health and Human Services under part B of the medicare program (as
				defined in section 1781(d)(4)(A) of this title); and
							(B)the non-Department facility may not
				bill the veteran for any difference between the facility’s billed charges and
				the amount paid by the Secretary under subparagraph (A).
							(4)Paragraph (3) shall not apply to a
				veteran enrolled or seeking care at a Department facility within a Department
				geographic service area that has a compliance rate, determined over the first
				quarter of the first calendar-year beginning after the date of the enactment of
				this Act, for the standards for access to care under paragraphs (1) and (2) of
				90 percent or more. The Secretary shall make the determination of the
				compliance rate for each Department geographic service area for purposes of the
				preceding sentence not later than July 1 of the first calendar-year beginning
				after the date of the enactment of this Act.
						(5)(A)The Secretary shall
				submit to the Committees on Veterans’ Affairs of the Senate and House of
				Representatives for each calendar-year quarter, not later than 60 days after
				the end of the quarter, a comprehensive report on the experience of the
				Department during the quarter covered by the report with respect to waiting
				times for veterans seeking appointments with a Department health-care
				provider.
							(B)Each report under subparagraph (A)
				shall include the total number of veterans waiting, shown for each geographic
				service area by the following categories:
								(i)Those waiting under 30 days for
				scheduled appointments.
								(ii)Those waiting over 30 days but less
				than 60 days.
								(iii)Those waiting over 60 days but less
				than 4 months.
								(iv)Those waiting over 4 months but who
				cannot be scheduled within 6 months.
								(v)Those waiting over 6 months but who
				cannot be scheduled within 9 months of seeking care.
								(vi)Those who cannot be scheduled within
				one year of seeking care.
								(vii)Any remaining veterans who cannot be
				scheduled, with the reasons therefor.
								(C)For each category set forth in
				subparagraph (B), the report shall distinguish between—
								(i)waiting times for primary care and
				specialty care; and
								(ii)waiting times for veterans who are
				newly enrolled versus those who were enrolled before October 1, 2001.
								(D)Each such report shall also set forth
				the number of veterans who have enrolled in the Department’s health care system
				but have not since such enrollment sought care at a Department health care
				facility.
							(E)The final report under this paragraph
				shall be for the quarter ending on December 31,
				2010.
							.
			(b)Effective
			 DateSubsection (e) of section 1703 of title 38, United States
			 Code, as added by subsection (a), shall take effect on the first day of the
			 first month beginning more than six months after the date of the enactment of
			 this Act. The first report under paragraph (5) of that subsection shall be
			 submitted for the quarter ending on December 31 of the first calendar year
			 beginning after the date of the enactment of this Act.
			
